The court properly denied defendant’s motion to vacate the *425judgment, made on the ground of ineffective assistance of counsel. The submissions on the motion, taken together with the trial record, establish that defendant received effective assistance under both the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Counsel reasonably declined to use recorded conversations between the victim and defendant’s cousin for impeachment purposes since aspects of the tape were damaging to defendant and would have opened the door to additional evidence of defendant’s guilt (see People v Alicea, 229 AD2d 80, 89 [1997], lv denied 90 NY2d 890 [1997]). Counsel could have reasonably concluded that the disadvantages of using this tape outweighed its impeachment value. Furthermore, counsel was not obligated to make the same choice as the attorney who represented defendant at his first trial, which ended in a hung jury; the second attorney could have reasonably concluded that a different tactic was more likely to lead to an acquittal. In any event, even if counsel should have used the tape, defendant has not shown that counsel’s failure to do so affected the outcome.
We perceive no basis for reducing the sentence. Concur— Gonzalez, EJ., Tom, Andrias, Nardelli and Richter, JJ.